Title: 1771. July 22d. Monday.
From: Adams, John
To: 


       After rambling about my Farm and giving some Directions to my Workmen I went to Boston. There soon came into my Office, Ruddock and Story. It seems that Andrew Belchers Widow has sued Story as Deputy Register of the Admiralty under her Husband in his Lifetime, and Ruddock as his Bondsman, upon the Bond given for the faithfull Discharge of his Office. Three or £400 st. of the Kings third of a Seizure is not accounted for and Ruddock is in Trouble. This Ruddock is as unique a Character as any of his Age—a finished Example of self Conceit, and Vanity.—“I am plunged! I never was concerned in any Affair before, that I could not have any Thoughts of my own upon it. I know there are several Laws—by one Law the Sherriffs Bonds are not to be put in Suit, after 2 Years, and the Treasurers are limited to 3 Years, but whether these Precedents will govern this Case I cant tell. I consulted Mr. Pratt, once about an Affair: and he advised me to do something. I told him I was of a different opinion. Every Line in his face altered, when I said this.—You are certainly wrong said he.—Well, says I, you’l be my Lawyer, when We come to Court.—Yes said he.—But next Morning he told me ‘Brother Ruddock I have been ruminating your Affair on my Pillow, and I find You was right, and I was wrong.’”— Thus Mr. Justice Ruddock is mighty in Counsell.
       “I told Andrew Belcher, if he would not do so and so, he should never be chosen Counsellor again. He would not do it, and the next Year he was left out. I told him further, that I would not except of any Post in the World to stop my Mouth about Liberty, but I would write home and get away his Post of Register of the Admiralty.”—Thus Squire Ruddock thinks himself powerfull at Court. The Instances of this Mans Vanity are innumerable—his Soul is as much Swollen as his Carcass.
       I dined at my Lodgings, came early to my Office, went home and drank Tea at 6 O Clock and returned to my Office, and here I am.— What a Multitude passes my Window every day! Mr. Otis’s Servant brought his Horse to the Door at Seven, and he took a Ride. Treasurer Gray stalked along from New Boston, where his Daughter Otis lives, down to the British Coffeehouse where the Clubb meets, as I suppose about half after Seven.
       Spent an Hour or two in the Evening at Mr. Cranch’s. Mr. Jo. Greenleaf came in, and Parson Hilyard Hilliard of Barnstable—and we were very chatty.
       Sister Cranch says, she has had an Opportunity of making many Observations, this Year at Commencement. And she has quite altered her Mind about dancing and dancing Schools, and Mr. Cranch seems convinced too, and says it seems, that all such as learn to dance are so taken up with it, that they cant be students. So that if they should live to bring up Billy to Colledge, they would not send him to dancing School—nor the Misses Betsy and Lucy neither.—What a sudden, and entire Conversion is this! That Mrs. C. should change so quick is not so wonderfull, But that his mathematical, metaphysical, mechanical, systematical Head should be turned round so soon, by her Report of what she saw at Cambridge is a little remarkable. However the Exchange is for the better. It is from Vanity to Wisdom—from Foppery to Sobriety and solidity. I never knew a good Dancer good for any Thing else. I have known several Men of Sense and Learning, who could dance, Otis, Sewal, Paine, but none of them shone that Way, and neither of em had the more Sense or Learning, or Virtue for it.
       I would not however conclude, peremptorily, against sending Sons or Daughters to dancing, or Fencing, or Musick, but had much rather they should be ignorant of em all than fond of any one of em.
      